Citation Nr: 1615722	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a left collarbone condition.

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to service connection for a bilateral big toe condition.

6.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's paper claims file was apparently lost sometime in 2011.  After the Veteran was notified of the same in a March 2012 letter, VA undertook subsequent efforts to reconstruct the claims file.  At this time, the Board is in possession of the reconstructed claims file, which consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain inpatient service treatment records; provide the Veteran with VA medical examinations and opinions; and obtain relevant outstanding post-service treatment records.

The Veteran testified during his Board hearing that his left shoulder, left collarbone, and cervical spine conditions were incurred during an in-service motor vehicle accident, and has reported during VA treatment that the other conditions for which he is seeking service connection began at that time, as well.  He has testified that the accident occurred while he was stationed at Fort Carson, Colorado in late 1975 or early 1976, and that he was hospitalized for approximately three weeks.  Although treatment records from January 1976 document complaints of right collarbone and shoulder pain, the cause of that pain is not discussed, nor are other injuries.  The Board notes that clinical inpatient treatment records may be stored separately from the Veteran's service treatment records, and that there is no indication of prior efforts to retrieve any inpatient records that may shed light on the nature of any in-service injuries the Veteran incurred.  As these outstanding records are relevant to the Veteran's claim, they should be requested on remand. See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 (2015).

Additionally, regarding the claim for service connection for degenerative arthritis of the cervical spine, although a May 2011 VA examiner examined the Veteran's neck and diagnosed him with cervical degenerative joint and disc disease, an opinion on whether that condition is related to service was not requested or provided.  Given the Veteran's current diagnosis of degenerative changes in his cervical spine, the documentation of some type of in-service trauma to his right collarbone and shoulder, and his report that he has also experienced neck problems since the incident he asserts caused the shoulder and collarbone injuries, the Board finds that a VA examination that includes an initial medical opinion on whether the Veteran's current cervical spine condition is in any way related to service should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the claims for service connection for a right ankle condition, a right foot condition, and a bilateral big toe condition, as already noted, the Veteran has asserted during VA treatment that he injured his right lower extremity in an in-service motor vehicle accident.  His service treatment records document April 1976 treatment for a right ankle sprain incurred in a fall.  Post-service, the Veteran's treatment records document complaints of right toe, foot, and ankle pain that began in service, and include several bilateral foot diagnoses, including hallux rigidus and metatarsalgia.  During the Veteran's May 2011 VA examination, the examiner opined that the Veteran's right ankle condition was not at least as likely as not related to service, explaining that past injuries lead to subsequent degenerative changes, but that current x-ray studies of the right ankle were normal.  Opinions on the Veteran's foot and toes were not provided.  In November 2015, following the Veteran's continued complaints of right ankle pain, an additional x-ray study was ordered.  It is unclear whether that study was ever obtained but, if it was, the results are not associated with the claims file.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Based on the foregoing evidence, which leaves some question as to the exact nature of the Veteran's current right ankle and foot, and bilateral toe disabilities, but suggests that at least some of the current symptoms he describes may have started in service, the Board finds that an additional VA examination and opinion is necessary to clarify his current diagnoses and address whether any identified conditions are related to service.

Finally, the record reflects that there may be relevant outstanding treatment records.  Specifically, the Veteran stated during his Board hearing that he had been referred to the medical facility at Maxwell Airforce Base in Alabama by VA clinicians.  As any records of such treatment have not been associated with the claims file, efforts to obtain them must be made on remand.  See 38 C.F.R. § 3.159(c)(2).

The Board will also use this opportunity to update the record with recent VA treatment records and to give the Veteran an opportunity to provide any private treatment records that may support his claims, to include 2009 treatment records from the West Georgia Health System that were associated with the Veteran's claims file before it was lost and subsequently reconstructed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location, to request any records of an approximately three-week inpatient hospitalization following a motor vehicle accident believed to have occurred while the Veteran was stationed at Fort Carson, Colorado during the period from December 1975 to January 1976, or from February 1976 to April 1976.  The AOJ should document all attempts to obtain the records in the claims file and inform the Veteran what efforts were made to obtain them.

2.  Obtain any records of treatment the Veteran received through the Maxwell Airforce Base 42nd Medical Group.  All efforts to obtain such records must be fully documented and relevant federal facilities must provide a negative response if no records are found.  See 38 C.F.R. § 3.159(c)(2).

3.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his claimed conditions that are not already of record, to include 2009 records from West Georgia Health System.  Request any records properly identified  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

4.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

5.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of his cervical spine disability.  The claims file must be made available to the examiner for review and he or she must indicate review of it in the examination report.  All necessary testing must be conducted.

Following review of the claims file and examination of the Veteran, please state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine condition had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident or any other accident during which the Veteran injured his shoulder and collarbone.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of any right ankle, right foot, or bilateral toe conditions.  The claims file must be made available to the examiner for review and he or she must indicate review of it in the examination report.  All necessary testing must be conducted.

Following review of the claims file and examination of the Veteran, please identify all current disorders of the right ankle and foot and the bilateral toes, specifically addressing whether the Veteran has any residuals of his in-service right ankle sprain.  For each condition identified, please state whether it is at least as likely as not (50 percent or greater probability) that the condition had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident and an April 1976 right ankle sprain.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

7.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

